UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5247



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY MCQUEEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:04-cr-00257)


Submitted:   October 31, 2007          Decided:     November 15, 2007


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant. Patrick Friel Stokes, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony McQueen appeals from the judgment imposed after

this court vacated his sentence for being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g) (2000), and remanded

for sentencing with application of the Armed Career Criminal Act.

McQueen’s attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).            McQueen has filed a pro se

informal brief.    The Government has declined to filed a brief.

           McQueen argues that trial counsel was ineffective for

failing to raise relevant legal precedent related to the motion to

suppress, failing to demonstrate a strong command of the facts of

the case to rebut the Government’s statement of facts, failing to

strongly argue to the district court that the Government failed to

produce 911 tapes of the caller reporting McQueen’s vehicle, and

failing to argue that the district court’s decision regarding a

subpoena   was   arbitrary   and    capricious.     McQueen      also   raises

ineffective assistance of counsel related to appellate counsel in

failing to request a rehearing en banc on the appeal issues,

failing to raise on appeal that the motion to suppress should have

been denied based upon illegal seizure and detainment, and failing

to raise issues he wanted the Supreme Court to review on petition

for writ of certiorari.

           McQueen   has   waived    review   of   the   trial   ineffective

assistance issues because these could have been raised on direct


                                    - 2 -
appeal from the original conviction and sentence. McQueen’s issues

related to appellate counsel in the original appeal and petition

for    certiorari    are    unrelated    to    the   order    appealed     from—the

district court’s judgment entering the new sentence. In any event,

claims of ineffective assistance of counsel are generally not

cognizable on direct appeal.           See United States v. King, 119 F.3d

290,    295   (4th   Cir.    1997).      Rather,     to   allow      for   adequate

development of the record, a defendant must bring his claim in a 28

U.S.C. § 2255 (2000) motion.           See id.; United States v. Hoyle, 33

F.3d 415, 418 (4th Cir. 1994).          An exception exists when the record

conclusively establishes ineffective assistance.                   United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d at

295.    To the extent that McQueen’s claims are properly raised, the

record does not conclusively establish ineffective assistance. See

Richardson, 195 F.3d at 198.

              McQueen has filed a pro se informal brief raising the

following issues: trial and appellate counsel failed to raise

issues related to the dispatch call regarding suspicious vehicle;

trial and appellate counsel were ineffective in failing to object

to or raise on appeal the improper introduction of other crimes

evidence; trial and appellate counsel were ineffective in failing

to object to or raise on appeal the testimony of three Government

witnesses,     and   the    district    court    abused      its    discretion   in

permitting the testimony; and trial and appellate counsel were


                                       - 3 -
ineffective by failing to object or raise on appeal the district

court’s error in denying his motion to examine the jury list.

Again, as to the trial claims, these claims were waived when not

raised in the first direct appeal.      The claims regarding appellate

counsel are unrelated to the appeal at hand, and the record does

not conclusively establish ineffective assistance of counsel.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We   therefore   affirm   McQueen’s   sentence.    We   grant

McQueen’s motion to file an amended supplemental brief and deny his

motion to substitute counsel. We further deny McQueen’s counsel’s

motion to withdraw.   This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.      If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may renew his motion for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             AFFIRMED




                                - 4 -